Citation Nr: 1617959	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to August 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Detroit, Michigan Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an April 2008  rating decision, the RO granted, effective June 27, 2007, service connection for left ear hearing loss, and assigned a 0 percent disability rating. The RO denied service connection for right ear hearing loss. In a June 2009 rating decision, the RO denied service connection for tinnitus.

In March 2012, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in his claims file.

In a December 2013 decision, the Board granted service connection for right ear hearing loss. The Board remanded to the RO, for additional action, the issues of the rating for bilateral hearing loss and of service connection for tinnitus.

In a December 2013 rating decision, the RO assigned, effective June 27, 2007, a 10 percent rating for bilateral hearing loss. The Veteran has continued his appeal regarding the rating for hearing loss.

In a July 2014 rating decision, the RO granted service connection for tinnitus. That grant resolved the appeal as to that issue.

The issue presently on appeal before the Board, then, is entitlement to an initial (effective June 27, 2007) rating decision higher than 10 percent for bilateral hearing loss.

The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

From June 27, 2007, the Veteran has had hearing impairment levels of I or II in the right ear, and VI through XI in the left ear.


CONCLUSION OF LAW

From June 27, 2007, the Veteran's bilateral hearing loss has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in August 2007 and April 2009. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the March 2012 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The 
Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

In the December 2013 remand, the Board instructed that the Veteran receive a new VA examination of his service-connected bilateral hearing loss. An examination was performed in July 2014. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the March 2012 Board hearing. The reports of VA examinations contain relevant findings and sufficient information to allow a decision on the issue on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Bilateral Hearing Loss

A 10 percent disability rating for the Veteran's bilateral hearing loss is in effect from June 27, 2007, which is the date VA received his claim for service connection for hearing loss, and the effective date of service connection. The Veteran's present appeal is for initial or subsequent ratings higher than 10 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2014). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2 (2014). The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. 

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment. When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Tables VI, VIa, and VII are reproduced below.



	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI





Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

Audiological testing performed at VA and private facilities shows the extent of the Veteran's hearing impairment over the periods relevant to this appeal. In a VA audiological evaluation in April 2008, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
10
25
40
LEFT
65
80
75
75

Speech recognition scores were 100 percent in the right ear and 64 percent in the left ear. The puretone threshold averages were 24 decibels in the right ear and 74 decibels in the left ear. The right ear hearing impairment level was I. Considering Tables VI and VIa, the left ear hearing impairment level was VII. The test results were consistent with a 0 percent rating for bilateral hearing loss.

In a VA audiological evaluation in June 2009, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
40
LEFT
75
70
75
85

Speech recognition scores were 88 percent in the right ear and 68 percent in the left ear. The puretone threshold averages were 25 decibels in the right ear and 76 decibels in the left ear. The right ear hearing impairment level was II. Considering Tables VI and VIa, the left ear hearing impairment level was VI. The test results were consistent with a 10 percent rating for bilateral hearing loss.

In the March 2012 Board hearing, the Veteran reported that his hearing loss had progressively worsened. He indicated that people had to get on his right side for him to hear them speaking. He related that television had to be at a very loud volume for him to hear it.

In a VA audiological evaluation in July 2014, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
50
LEFT
75
80
85
90

Speech recognition scores were 100 percent in the right ear and 32 percent in the left ear. The puretone threshold averages were 38 decibels in the right ear and 83 decibels in the left ear. The right ear hearing impairment level was I. Considering Tables VI and VIa, the left ear hearing impairment level was XI. The test results were consistent with a 10 percent rating for bilateral hearing loss.

From the effective date of service connection for hearing loss, June 27, 2007, testing of the Veteran's hearing has never shown right ear hearing impairment greater than level II. Thus, even though testing has shown left ear hearing impairment as high as level XI, it has never shown bilateral hearing impairment that is consistent, under Table VII, with a rating higher than 10 percent. The Board therefore denies a higher schedular rating.

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229  (1993).

In Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration. The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b)  does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted. See Martinak, 21 Vet. App. at 455. 

As noted, the VA examiners in this case did elicit information from the Veteran concerning the functional effects of his disability. While the Board notes that the Veteran's hearing loss results in some functional loss, the Veteran has not identified any evidence indicating that a referral for extraschedular rating is warranted.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259  (1999). As a result, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate. A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does.
The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran. As noted above, the Veteran has reported that he has difficulty hearing. This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson. 

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

 In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability. Therefore, referral for extra-schedular consideration is not warranted.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record does not suggest that the Veteran is unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.



ORDER

From June 27, 2007, a disability rating higher than 10 percent for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


